Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 1 of 23 PageID #: 44668



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 BIO-RAD LABORATORIES INC. and THE
 UNIVERSITY OF CHICAGO,

                 Plaintiffs,

        V.                                              No. 15-cv-152-RGA

  1OX GENOMICS, INC. ,

                 Defendant.




                                   MEMORANDUM OPINION

Brian E. Farnan, Michael J. Farnan, FARNAN LLP, Wilmington, DE; Edward R. Reines, Derek
C . Walter, Amanda Branch, Christopher S. Lavin, WEIL, GOTSHAL & MANGES LLP,
Redwood Shores, CA; Robert T. Vlasis III, WEIL, GOTSHAL & MANGES LLP, Washington,
DC.

       Attorneys for Plaintiffs.

Frederick L. Cottrell, III, Jason J. Rawnsley, Alexandra M. Ewing, RICHARDS , LAYTON &
FINGER, P.A. , Wilmington, DE; E. Joshua Rosenkranz, Melanie L. Bostwick, Elizabeth R.
Moulton, ORRICK HERRINGTON & SUTCLIFFE LLP, New York, NY; Matthew Powers,
Azra Hadzimehmedovic, Robert Gerrity, TENSEGRITY LAW GROUP LLP, Redwood Shores,
CA; David I. Gindler, Alan J . Heinrich, Lauren N . Drake, Elizabeth C. Tuan, IRELL &
MANELLA LLP, Los Angeles, CA.

       Attorneys for Defendant.




July J,-1 2019
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 2 of 23 PageID #: 44669




       Presently before the Court is Plaintiffs' post-trial motion (D.I. 512). Plaintiffs seek a

permanent injunction, attorneys' fees, enhanced damages, supplemental damages, and pre- and

post-judgment interest. (Id.) . I have reviewed the parties' briefing and the related amicus curiae

submission from the Broad Institute, Inc. (D.I. 513 , 524, 536, 522). For the following reasons,

Plaintiffs' motion is GRANTED with respect to the permanent injunction, supplemental

damages, and pre- and post-judgment interest, and DENIED with respect to the attorneys' fees

and enhanced damages.

  I.   BACKGROUND

       On February 12, 2015, RainDance Technologies, Inc. and the University of Chicago filed

suit against lOX Genomics, Inc. alleging infringement of several patents. On May 30, 2017,

Bio-Rad Laboratories Inc. substituted for RainDance. (D.I. 180). I held a jury trial from

November 5 to 13, 2018. 1 Only three patents remained at issue-U.S. Patent Nos. 8,889,083

("the ' 083 patent"), 8,304,193 ("the' 193 patent"), and 8,329,407 ("the ' 407 patent"). (See D.I.

499). The jury found all three patents valid and infringed, that the infringement was willful, and

that Plaintiffs were entitled to $23 ,930,718 in damages. (D.I. 476).

 II.   PERMANENT INJUNCTION

       Courts "may grant injunctions in accordance with the principles of equity to prevent the

violation of any right secured by patent, on such terms as the court deems reasonable. " 35

U.S.C. § 283. "According to well-established principles of equity, a plaintiff seeking

a permanent injunction must satisfy a four-factor test before a court may grant such relief." eBay

Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006). "A plaintiff must demonstrate: (1) that it



        1
            I cite to the trial transcript as "Tr."
                                                      2
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 3 of 23 PageID #: 44670



has suffered an irreparable injury; (2) that remedies available at law, such as monetary damages,

are inadequate to compensate for that injury; (3) that, considering the balance of hardships

between the plaintiff and defendant, a remedy in equity is warranted; and (4) that the public

interest would not be disserved by a permanent injunction." Id. "The essential attribute of

a patent grant is that it provides a right to exclude competitors from infringing

the patent." Acurned LLCv. Stryker Corp., 551 F.3d 1323, 1328 (Fed. Cir. 2008).

       For the following reasons, I find that Plaintiffs have satisfied the eBay factors in support

of their proposed permanent injunction. (D.I. 513 , Ex. A).

   A. Irreparable Injury

       Direct competition strongly suggests the potential for irreparable harm absent an

injunction. Presidio Components, Inc. v. Arn. Tech. Ceramics Corp., 702 F.3d 1351 , 1363 (Fed.

Cir. 2012) (vacating denial of a permanent injunction based on finding no irreparable injury

because the record showed "direct and substantial competition between the parties"); see also

Douglas Dynamics, LLC v. Buyers Prod. Co., 717 F.3d 1336, 1345 (Fed. Cir. 2013) ("Where two

companies are in competition against one another, the patentee suffers the harm--often

irreparable--of being forced to compete against products that incorporate and infringe its own

patented inventions."). A patentee may establish irreparable harm by showing "that [the parties]

were competitors and that [the patentee] lost market share while [the infringer] gained it." See

Broadcom Corp. v. Emulex Corp., 732 F.3d 1325, 1338 (Fed. Cir. 2013) (upholding the district

court' s grant of a permanent injunction).

       Plaintiffs argue that Bio-Rad and 1OX are competitors in "the market for products that

perform genetic analysis on a droplet platform," and within that market, they are "undisputedly

head-to-head competitors with their single-cell droplet products." (D.I. 513 at 6-7). At trial,



                                                 3
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 4 of 23 PageID #: 44671



l0X's counsel stated that Bio-Rad' s ddSEQ product competes directly with l0X' s single cell

product. Tr. at 92:3-7, 1519:4-6. Ms. Tumolo, Bio-Rad' s President of Life Sciences, agreed. Id.

at 168:4-8.

           lOX argues that Bio-Rad is not a direct competitor. 1OX has five accused product lines,2

each of which allegedly "profiles different aspects of a sample and provides fundamentally

different biological information, using different chemistries, data analysis, and visualization

software." (D.I. 524 at 7). Of those five, l0X argues that the only one that may compete with

Bio-Rad is the single cell product, but that customers view Bio-Rad' s product as inferior. (Id. at

5, 7-8).

           I find that 1OX and Bio-Rad are direct competitors in the market for products that

perform genetic analysis on a droplet platform. 1OX admitted at trial that its single cell product

competes directly with Bio-Rad' s ddSEQ. Tr. at 92:3-7. Each of l0X' s products are variants of

the same infringing droplet process. (See D.I. 536 at 4; D.I. 476). Regardless, l0X's single cell

product accounts for over 80% of l0X' s sales. (See D.I. 536 at 4; PTX 1255). The fact that

customers may prefer 1OX' s single cell product to ddSEQ does not negate the fact that the

products are competing.

           Plaintiffs argue that, as direct competitors, 1OX is causing Bio-Rad lasting competitive

harm by using infringing technology to gain a lead in the emerging droplet market and derail

Bio-Rad's product roadmap. (D.I. 513 at 7). Ms. Tumolo testified that Bio-Rad "felt a lot of

pressure to get [its single cell] product on the market because 1OX had a really, really big head

start, frankly we felt using our technology." Tr. at 130:3-6. Plaintiffs assert that the same head



       2 There are six accused products: Chromium Genome/Exome, Chromium Genome/Exome with Kynar,

GemCode Long Read, Chromium Single Cell 3' , Chromium Single Cell 3' with Kynar, and Chromium Single Cell
V(D)J with Kynar. (D.1. 476). I OX does not state which products belong to which product line. (D.I. 524 at 7).

                                                       4
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 5 of 23 PageID #: 44672



start has allowed 1OX to collaborate with early adopters and key opinion leaders and develop

"sticky" customer relationships. (D.I. 513 at 7-8). As a result, lOX has cultivated a market bias

towards its single cell product and Bio-Rad has been forced to increase its marketing costs. (Id.

at 8).

         Plaintiffs have shown that they will suffer irreparable competitive harm absent an

injunction. Plaintiffs are being forced to compete with 1OX' s products that incorporate and

infringe their own patented inventions. See Douglas Dynamics, 717 F.3d at 1345. Based on

those infringing products, lOX has established a strong market lead over Bio-Rad-lOX has sold

over 1000 of its single cell units, while Bio-Rad has sold less than 100. (D.I. 398, Ex. Z, at K-2,

J-3 , J-4). It seems likely that, absent an injunction, Bio-Rad will struggle to regain its lost

market share and will continue to suffer associated harms such as increased marketing costs.

         The party seeking an injunction must also show a causal nexus between the infringement

and the harm. The infringing features do not need to be the "exclusive or predominant reason"

that consumers buy the accused products, but there must be " 'some connection' between the

patented features and the demand for [the accused] products." Apple Inc. v. Samsung Elecs. Co. ,

809 F.3d 633 , 642 (Fed. Cir. 2015). That is, "the patented features impact consumers' decisions

to purchase the accused devices." Id.

         1OX argues that Plaintiffs have failed to show a causal nexus because they have not

proven that "simply using droplets-as opposed to other, non-patented features--drives demand

for, or contributes to the success of, any lOX products." (D.I. 524 at 5). 1OX applies the wrong

standard. Plaintiffs need not show that the patented features drive demand, but just that they

"impact consumers ' decisions to purchase the accused devices. " Apple, 809 F.3d at 642;

Genband US LLC v. Metaswitch Networks Corp., 861 F.3d 1378, 1384-85 (Fed. Cir. 2017). The



                                                   5
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 6 of 23 PageID #: 44673



patented droplet technology is the foundation of 1OX' s droplet products. In fact, 1OX tried and

failed with other methods of partitioning such as capsules and wells before moving to droplets.

Tr. at 953:1-954:13 ; (D.I. 513 at 10). There is clearly "some connection" between the patented

technology and the demand for lOX's products. Therefore, Plaintiffs have shown that they will

suffer irreparable harm from 1OX' s infringement absent injunctive relief.

   B. Remedies Available at Law

       Damages are inadequate to compensate for loss of market share. Douglas Dynamics, 717

F.3d at 1345 ("[M]ere damages will not compensate for a competitor's increasing share of the

market, a market which Douglas competes in, and a market that Douglas has in part created with

its investment in patented technology."); E.I DuPont de Nemours & Co. v. Unifrax I LLC, 2017

WL 4004419, at * 5 (D. Del. Sept. 12, 2017) ("Monetary damages are inadequate to compensate

Plaintiff here because Plaintiff would be forced to compete against a rival gaining market share

with Plaintiffs technology."), aff'd, 921 F.3d 1060 (Fed. Cir. 2019). The underlying concerns

are particularly strong here because lOX 's infringement coincided with the emergence of the

droplet market, thus allowing 1OX to capture and define the market with its infringing

technology. See Illumina, Inc. v. Qiagen, NV., 207 F. Supp. 3d 1081, 1093 (N.D. Cal. 2016)

(finding the patentee would suffer irreparable harm in part because, being at a "crucial inflection

point in the development of the market," the infringer would be allowed to "capture and define

the market with pirated technology").

       1OX argues that damages are adequate based on quantifiable licensing fees derived from

Bio-Rad's internal documents. (D.I. 524 at 13). I disagree. Although Bio-Rad seems to have

had some interest in licensing the asserted patents (DTX 1481 at 26), they were never actually

licensed. Cf Nichia Corp. v. Everlight Americas, Inc., 855 F.3d 1328, 1343 (Fed. Cir. 2017)



                                                 6
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 7 of 23 PageID #: 44674



("[T]he fact of the grant of previous licenses, the identity of the past licensees, the experience in

the market since the licenses were granted, and the identity of the new infringer all may affect

the district court' s discretionary decision concerning whether a reasonable royalty from an

infringer constitutes damages adequate to compensate for the infringement.") (quoting Acumed

LLC v. Stryker Corp., 551 F.3d 1323, 1328 (Fed. Cir. 2008)).

        Therefore, I find damages inadequate to compensate for lOX' s infringement.

    C. Balance of Hardships

        When assessing the balance of hardships, it is appropriate for courts to consider "the

 parties' sizes, products, and revenue sources." i4i Ltd. P 'ship v. Microsoft Corp., 598 F.3d 831 ,

 862-63 (Fed. Cir. 2010), aff'd, 564 U.S. 91 (2011). Not relevant, however, are the expenses

 incurred in creating the infringing products and the consequences to the infringer of its

 infringement, such as the cost ofredesigning the infringing products. Id. at 863.

        An injunction would prevent 1OX from selling any of its current products. (D.I. 524 at

 14). 1OX thus argues that an injunction would devastate the company, possibly causing it to go

 out of business. It is clear, however, that 1OX has been pursuing a design-around for some time.

 At the September 5, 2018 discovery conference, lOX's counsel represented that the components

 of the new design were complete but the "full commercialized product" was not. (D.I. 365 at

 20:25-21:11). In January 2019, lOX' s Dr. Schnall-Levin testified that lOX intended to have its

 redesign on sale in April 2019 and that 1OX was "confident that the chip will work as well" as

 the existing product. (D.I. 537, Ex. 4 at 19:19-22, 25:17-25). His only caveat about an April

 launch was that 1OX might not have "all the training materials" and "quite as much rigor around

 having naive users try [the product] out." (Id. at 25:25-26:7). Thus, it now being July 2019, I

 would expect 1OX to be nearly ready, if not ready, to bring its design-around to market.



                                                  7
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 8 of 23 PageID #: 44675



       On the other hand, Bio-Rad is undoubtedly a much larger operation. Bio-Rad is a

multibillion-dollar company with over 9,000 products. (D.I. 524 at 14 (citing Bio-Rad 10-Q at

29)). Bio-Rad' s ddSEQ product accounted for only 0.2% of its $2 billion in sales in 2017. (Id.

(citing D.I. 398, Ex. Z at J-2)). Those revenues, however, are greatly outstripped by Bio-Rad's

investments in its droplet business. Ms. Tumolo testified that Bio-Rad has spent over half a

billion dollars to develop its droplet products, including acquisitions and $20 to $25 million a

year on research and development. Tr. at 121:6-22, 125:23-126:5.

       "[O]ne who elects to build a business on a product found to infringe cannot be heard to

complain if an injunction against continuing infringement destroys the business so elected."

Windsurfing Int '! Inc. v. AMF, Inc., 782 F.2d 995, 1003 (Fed. Cir. 1986). The fact that lOX has

gained commercial success from its infringing products and thus risks losing that success does

not shield lOX from injunctive relief. See i4i, 598 F.3d at 863 (finding the defendant "not

entitled to continue infringing simply because it successfully exploited its infringement");

Broadcom Corp. v. Qualcomm Inc., 543 F.3d 683, 704 (Fed. Cir. 2008) (same). Regardless,

given that 1OX has a design-around that is complete or very close to complete, I do not think

1OX is likely to be "devastated" if enjoined from selling its existing products. On the other hand,

although Bio-Rad' s ddSEQ currently accounts for only a fraction of Bio-Rad's revenues, Bio-

Rad has invested substantial resources in developing its droplet business. Therefore, I find the

balance of hardships weighs in favor of granting injunctive relief, or, at minimum, is neutral.

   D. Public Interest

       It is generally in the public interest to uphold patent rights. Broadcom , 543 F.3d at 704

(citing Rite-Hite Corp. v. Kelley Co., 56 F.3d 1538, 1547 (Fed. Cir. 1995)). However, "[i]f a

patentee's failure to practice a patented invention frustrates an important public need for the



                                                 8
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 9 of 23 PageID #: 44676



invention, a court need not enjoin infringement of the patent. Accordingly, courts have in rare

instances exercised their discretion to deny injunctive relief in order to protect the public

interest." Rite-Hite, 56 F.3d at 1547 (internal citations omitted).

        lOX's main argument is that its customers, many of whom are in the middle oflong-term

studies, would lose valuable data and funding if forced to stop using their 1OX systems and

switch to new systems mid-study. (D.I. 524 at 15-17); see also D.I. 522, Ex. 1. That argument

would be compelling if it were true . Plaintiffs have made clear that lOX' s current customers will

not be enjoined from using their installed systems so long as 1OX pays the appropriate damages .

(D.I. 536 at 1, 8-9). "By excluding users who purchased or licensed infringing [lOX] products

before the injunction' s effective date, the injunction greatly minimizes adverse effects on the

public." See i4i, 598 F.3d at 863 (upholding the district court' s finding that the public interest

favored injunctive relief) . To extent that the public may be harmed because there are no current

alternatives to 1OX' s products, both 1OX and Bio-Rad have indicated that they will be releasing

new products soon. As discussed, 1OX' s design-around is largely complete and expected to

work as well as its existing products. See supra Section II.C. Bio-Rad has also asserted that it

expects to release a new system this year "to leap-frog lOX in performance." (D.I. 513 at 8).

Therefore, I find the public interest weighs in favor of granting injunctive relief.

    E. Scope of the Permanent Injunction

           1. Enjoined Products and Notice of Injunction

       Plaintiffs request that 1OX be enjoined from making, selling, offering to sell, using and

importing the accused products and "those no more than colorably different," and from otherwise

infringing the ' 083 , ' 193, and ' 407 patents. (D.I. 513 at 12 & Ex. A). As discussed, Plaintiffs

agree that 1OX may continue to sell consumables, at a 15% royalty, for use with already sold



                                                  9
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 10 of 23 PageID #: 44677



 systems. (D.I. 536 at 9). Plaintiffs also include a notice provision requiring 1OX to provide a

 copy of the injunction to all affiliates, including customers and "any company to which 1OX

 intends in the future to directly or indirectly sell" the enjoined products. (D.I. 513 , Ex. A § III).

         1OX asserts that Plaintiffs' proposed injunction is overbroad. First, 1OX argues that its

 existing instruments and reagents, when combined with its new redesigned chips, will not

 infringe the asserted patents. Therefore, 1OX should not be enjoined from making, using, or

 selling its existing instruments and reagents for use with the new chips. (D .I. 524 at 17-18). lOX

 essentially asks the Court to find that its new redesigned product does not infringe the asserted

 patents. An injunction has satisfactory scope if it prohibits infringement by the accused products

 and those that are not "colorably different. " United Constr. Prod. , Inc. v. Tile Tech, Inc., 843

 F.3d 1363, 1371 (Fed. Cir. 2016) (discussing Federal Rule of Civil Procedure 65(d)). Whether

 lOX' s new product is "colorably different" is a separate legal issue that has yet to be addressed

 and which may never need to be addressed.

         Second, 1OX argues that it should be able to sell its products that do not compete against

 Bio-Rad' s ddSEQ product. (D.I. 524 at 18). I do not think that is an appropriate distinction for

 purposes of the injunction. The parties are competitors in the droplet market, see supra Section

 II.A, and each of lOX' s accused products uses the same infringing droplet system.

        Third, lOX argues that Bio-Rad' s notice provision is unduly burdensome and

 unnecessary. lOX argues that it should not be required to give notice to "its thousand customers"

 and companies to which it intends to sell enjoined products, because customers will not be able

 to practice the asserted patents once lOX stops selling its consumables (reagents and chips).

 (D.I. 524 at 18). 1OX will not be enjoined, however, from continuing to sell consumables to

 customers with existing systems. Given that 1OX almost certainly maintains customer lists, I do



                                                   10
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 11 of 23 PageID #: 44678



 not think it will be unduly burdensome for 1OX to make reasonable efforts to provide its existing

 customers with notice. See Power Integrations, Inc. v. Fairchild Semiconductor Int '!, Inc. , 2008

 WL 5210843, at *2 (D. Del. Dec. 12, 2008) (upholding the notice provision of a permanent

 injunction). However, I do not see why 1OX should be required to provide notice to customers to

 which it "intends in the future" to sell the accused products. lOX will be enjoined from making

 any sales to new customers regardless of whether 1OX had intended to make those sales or not.

              2. Start Date

         1OX requests that if an injunction is entered, it be stayed pending appeal. (D.I. 524 at 19-

 20). Four factors guide the stay analysis: "(l) whether the stay applicant has made a strong

 showing that he is likely to succeed on the merits; (2) whether the applicant will be irreparably

 injured absent a stay; (3) whether issuance of the stay will substantially injure the other parties

 interested in the proceeding; and (4) where the public interest lies." Standard Havens Prod. , Inc.

 v. Gencor Indus., Inc., 897 F.2d 511 , 512 (Fed. Cir. 1990) (quoting Hilton v. Braunskill, 481

 U.S. 770, 776 (1987)). As discussed, Plaintiffs have shown that they will be irreparably injured

 absent an injunction and that the public interest lies in their favor. See supra Sections II.A, II.D.

 lOX argues that it is likely to succeed on the merits on appeal. (D.I. 524 at 19-20). I disagree.

 1OX merely repeats two arguments from its Rule 50(b) motion for judgment as a matter of law.

 (D.I. 510 at 1-9). I addressed those arguments in my opinion denying lOX's motion. (D.I. 559

 at 7-10, 13-15). 3 Therefore, I find the factors weigh against a stay.

         At minimum, 1OX requests a nine-month sunset period to allow it to finish its design-

 around and for researchers to complete their ongoing experiments and transition to the new

 system. (D.I. 524 at 20-22). Again, because customers with existing systems will be allowed to


         3
            Although 1OX raises a reasonable argument under the doctrine of equivalents, see infra p. 17, I do not
 trunk it has made a "strong showing" of likely success on appeal.

                                                          11
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 12 of 23 PageID #: 44679



continue to use those systems, the injunction does not need to account for ongoing experiments.

As for the design-around, 1OX stated in September 2018 that the design was complete, and in

January 2019 that it intended for the new product to be on sale in April 2019. It is now July

2019. It would follow that lOX is ready, or nearly ready, to sell its design-around. See supra

 Section II.C. To allow 1OX an additional nine months would be a windfall. Therefore, I do not

think a sunset period is warranted.

           Thus, I will deny the request for stay pending appeal. However, I will delay the effective

 date of the permanent injunction by two weeks from its entry in order to give the Court of

 Appeals an opportunity to consider any expedited appeal relating to the denial of the stay.

 III.      ATTORNEYS' FEES AND ENHANCED DAMAGES

        A. Attorneys' Fees

           "The court in exceptional cases may award reasonable attorney fees to the prevailing

 party." 35 U.S.C. § 285. " [A]n ' exceptional' case is simply one that stands out from others with

 respect to the substantive strength of a party' s litigating position (considering both the governing

 law and the facts of the case) or the unreasonable manner in which the case was litigated.

 District courts may determine whether a case is ' exceptional' in the case-by-case exercise of

 their discretion, considering the totality of the circumstances." Octane Fitness, LLC v. ICON

 Health & Fitness, Inc. , 572 U.S. 545, 554 (2014). In assessing the totality of the circumstances,

 the Court may consider "frivolousness, motivation, objective unreasonableness (both in the

 factual and legal components of the case) and the need in particular circumstances to advance

 considerations of compensation and deterrence." Id. at 554 n.6. The party seeking fees must

 show that a case is exceptional by a preponderance of the evidence. Id. at 557-58 .




                                                   12
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 13 of 23 PageID #: 44680



       Plaintiffs argue that this is an exceptional case because 1OX willfully infringed, had

unusually weak defenses, and engaged in substantial litigation misconduct. (D.I. 513 at 13-22).

For the following reasons, I do not find this case to be exceptional.

           1. Willful Infringement

       Plaintiffs argue that the jury' s willfulness finding favors awarding fees, particularly given

l0X's "contrived and baseless" attempts to rebut willfulness. (D.I. 513 at 13-14).

       Although willfulness is a factor relevant to an exceptional case determination, it is not

dispositive. See Octane Fitness, 572 U.S. at 554 (" [T]here is no precise rule or formula for

making [exceptional case] determinations, but instead equitable discretion should be exercised")

(internal citation and quotation marks omitted); Energy Heating, LLC v. Heat On-The-Fly, LLC,

889 F.3d 1291 , 1307 (Fed. Cir. 2018) (citing case law from 1986 requiring "an explanation of

why the case was not exceptional in the face of an express finding of willful infringement").

       Plaintiffs focus on testimony from Dr. Ness, co-founder and former Chief Technology

Officer of l0X, which l0X presented as part of its rebuttal to willfulness. (D.I. 513 at 13-14).

Dr. Ness initially stated that he formed the personal view that l0X' s products, because of their

high number of partitions, did not infringe the asserted patents. Tr. at 930:8-18. He later

admitted that he did not have any belief as to whether the products infringed while at 1OX. Id. at

934:22-935:5. Therefore, he could not testify as to l0X' s state of mind to rebut Plaintiffs'

allegation of willful infringement. Dr. Ness ' s testimony does not support awarding fees. At

most, Plaintiffs have shown that the testimony was irrelevant to willfulness, an issue for which

Plaintiffs bore the burden of proof. That does not make this an exceptional case.

           2. Strength of Defenses




                                                 13
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 14 of 23 PageID #: 44681



        Plaintiffs assert that 1OX relied on unsupportable invalidity and non-infringement

 defenses. Plaintiffs take a "kitchen sink" approach, arguing that none of the following invalidity

 theories were viable: (1) the ' 193 and ' 407 patents are anticipated by, or obvious in view of, the

 Quake reference, (2) the ' 193 and '407 patents are not enabled, and (3) the ' 083 patent is

 indefinite. Plaintiffs, however, did not move for summary judgment on any of l0X' s invalidity

 positions presented at trial, which suggests that Plaintiffs did not always view those positions as

 frivolous. (D.I. 524 at 13); see also Stragent, LLC v. Intel Corp., 2014 WL 6756304, at *5 (E.D.

 Tex. Aug. 6, 2014). Plaintiffs further assert that l0X did not have any legally cognizable non-

 infringement theories. I do not think Plaintiffs have shown that l0X' s theories were frivolous ,

 unreasonable, or brought in bad faith.

        First, Plaintiffs address 1OX' s theory that the ' 193 and ' 407 patents are invalid in view of

 the Quake reference. Plaintiffs assert that the same theory was previously rejected by the Patent

 Office, which declined to institute an IPR on either patent and upheld the validity of both on ex

 parte reexamination. (D.I. 513 at 15; D.I. 26 at 2; D.I. 378). Although the Patent Office did

 consider invalidity arguments based on Quake, 1OX asserts that its theories at trial relied on

 Quake in combination with other references not considered by the Patent Office. (D.I. 524 at

 23). It was not unreasonable for 1OX to argue invalidity based on those different combinations.

         Plaintiffs also argue that l0X' s expert, Dr. Chang, presented "half-baked" invalidity

 arguments and made no effort to show reasonable expectation of success in combining the prior

 art references. (D.I. 513 at 15). I disagree. Dr. Chang provided reasonable explanations for his

 theories and gave testimony relating to reasonable expectation of success. Tr. at 968:20-1017:8;

 id. at 983:20-984:14, 998 :6-23 , 999 :1-20.




                                                   14
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 15 of 23 PageID #: 44682



        Second, Plaintiffs address 1OX' s argument that Dr. Ismagilov, an inventor of the asserted

 patents, copied portions of those patents from Quake. (D.I. 513 at 15-16). The Court allowed

 lOX to proceed with its copying theory for the limited purpose of impeaching Dr. Ismagilov' s

 credibility as witness. (D.I. 429). Plaintiffs argue that 1OX blatantly ignored the Court' s order

 and attempted to use the copying as direct evidence of invalidity. During openings, 1OX stated

 that the language in the asserted patents was "copied essentially verbatim" from Quake. Tr.

 99:24-101 :23 . 1OX failed to mention that the copying only related to Dr. Ismagilov' s credibility,

 despite representing that it would be "very explicit." Id. at 7:20-24, 108:20-24. While

 questioning Dr. Ismagilov, however, lOX did make clear that it was addressing "the issue of

 credibility." Id. at 306:18-327:3, 328 :6-330:4. The Court also followed lOX' s questioning with

 a limiting instruction. Id. at 327:4-328:5 (" [A]ll this testimony has been for a very limited

 purpose and it has only to do with . .. evaluating Professor Ismagilov' s credibility in his

 testimony."). Therefore, although close, I do not think lOX crossed the line with respect to its

 copying theory.

        Third, Plaintiffs address lOX' s enablement and indefiniteness theories. (D .I. 513 at 16-

 17). 1OX argued that the ' 193 and ' 407 patents are not enabled because they fail to teach

 reactions outside the microfluidic chip and the necessary surfactants, and that the ' 083 patent is

 indefinite because the claimed surface tension relationship is impossible to measure. Plaintiffs

 rely on select citations from the trial record to argue that lOX's positions were frivolous or

 unreasonable. (D.I. 513 at 16-17). I do not find Plaintiffs' arguments persuasive. Regarding

 enablement, Plaintiffs also imply that 1OX acted in bad faith by presenting evidence that the

 claimed inventions required "bushy" surfactants. (Id. at 16). Plaintiffs assert that the "bushy"

 language was not presented during discovery and that 1OX used new images at trial depicting its



                                                  15
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 16 of 23 PageID #: 44683



 surfactants as "bushier" than in internal documents prepared before litigation. (D.I. 513 at 16).

 Plaintiffs do not argue that 1OX failed to disclose their legal theory of lack of enablement of the

 necessary surfactants. (Id. at 16-17). I do not think the use of the term "bushy" and related

 demonstratives at trial indicates bad faith.

         Fourth, Plaintiffs argue that lOX had no non-infringement defenses. (D.I. 513 at 17-18).

 1OX presented non-infringement arguments for every accused product and asserted patent. Tr. at

 1526:24-1536:7.4 Regardless, if true, the fact that lOX did not have a non-infringement theory

 for each of the twelve pairings between asserted patents and accused products does not make this

 an exceptional case. 5 lOX's primary defense was invalidity.

         The theories that 1OX did present were not unreasonable. I denied summary judgment of

 infringement of the '407 patent because there was a material dispute of fact as to "whether the

 thermal cycler is part of the ' microfluidic system."' (D.I. 351 at 4). I reiterated that finding in

 my Daubert opinion (D.I. 361 at 5), and later denied Plaintiffs' Rule 50(a) motion, Tr. at 1338:6-

 24. I do not think an argument that survived multiple challenges should be considered meritless.

         For the ' 193 patent, 1OX argued that the Chromium Genome/Exome product did not meet

 the "autocatalytic reaction" limitation because the Landlord reaction was not "autocatalytic." Tr.

 at 1120:25-1121:3 ; (D.I. 510 at 9-10). Despite having found that lOX relied on an incorrect

 reading of my claim construction, I do not think lOX' s view was unreasonable. (D.I. 559 at 12-

 13).




         4
            Plaintiffs assert, without citation, that 1OX had no defense for infringement of the ' 193 patent by the
 GemCode Long Read product. (D.I. 513 at 18). That does not appear to be true. See Tr. at 1533:2-1534: 12
 (arguing the accused products do not meet the microfluidic system limitation in the ' 193 patent).
          5
            Six products were accused of infringing the '083 patent, two products were accused of infringing the ' 193
 patent, and four products were accused of infringing the '407 patent. (D.I. 476).

                                                          16
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 17 of 23 PageID #: 44684



         For the '083 patent, 1OX applied its indefiniteness theory to argue that the accused

 products did not meet the claimed surface tension relationship because that relationship could not

 be measured. Although I disagree, I do not think that argument was unreasonable. (See D.I. 559

 at 10-11 , 27). lOX also argued that the products with Kynar did not meet the "non-fluorinated

 microchannel" limitation. That theory, at least regarding literal infringement, clearly had merit

 as the jury found no literal infringement. (D.I. 476 at 3). Further, although 1OX lost under the

 doctrine of equivalents, I noted on several occasions that 1OX had raised legitimate concerns

 regarding vitiation of the "non-fluorinated" limitation. Tr. at 379:3-8, 438:1-11 ; (D.I. 559 at 7-

 10).

              3. Litigation Misconduct

         " [L]itigation misconduct and unprofessional behavior may suffice, by themselves, to

 make a case exceptional under§ 285." Monolithic Power Sys. , Inc. v. 02 Micro Int '! Ltd., 726

 F.3d 1359, 1366 (Fed. Cir. 2013). "[M]any forms of misconduct can support a district court's

 exceptional case finding, including ... litigation misconduct; vexatious, unjustified, and

 otherwise bad faith litigation; a frivolous suit; or willful infringement." Id. Plaintiffs argue that

 1OX engaged in a pattern of misconduct including, violation of the protective order, pursuit of

 "baseless positions," and misrepresentations during trial. (D.I. 513 at 18-22).

         It is undisputed that 1OX violated the protective order. (D.I. 524 at 26). I already

 addressed the issue and determined that the violation was not done in bad faith. (D.I. 350 at

 33:24-34:11). 6




          6
            Plaintiffs make much of the fact that at the hearing over four months before trial, 1OX represented that the
 violating attorney played a key role in its damages case. (D.1. 350 at 20:24-2 I :9). As Plaintiffs note, that attorney
 did not visibly participate in the trial. What Plaintiffs do not mention is that I OX switched lead trial counsel
 between the hearing and the trial. Regardless, 1OX asserts that the attorney remained involved in preparing damages
 arguments. (D.1. 524 at 26).

                                                           17
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 18 of 23 PageID #: 44685



        As for the "baseless positions," Plaintiffs cite to several instances where the Court ruled

against lOX. (D.I. 513 at 21). I do not think those instances rise to the level of litigation

misconduct. Both parties, in the name of zealous advocacy, made innumerable arguments over

the course of this litigation, some which were undoubtedly weak. The fact that Plaintiffs were

able to identify a handful of 1OX' s weaker arguments does not show that 1OX engaged in a

pattern of misconduct.

        Lastly, Plaintiffs point to several statements made by l0X's counsel during trial that

allegedly mispresented key facts. (D.I. 513 at 21-22). Only two statements, both during closing,

could possibly be significant-(1) "there' s evidence in the record specifically from PTX 333 at

Page 66 that the [lOX] chips come in from Germany," Tr. at 1532:4-6, and (2) "Quake expressly

says the fluids used in the invention may contain additive or surfactants such as fluorinated oil,"

id. at 1541 :3-6.

        I already addressed the Germany statement at length. Id. at 1572:2-1587:20. Plaintiffs

argue that page 66 of PTX 333 was not discussed at trial or in evidence and was excluded by the

Court' s order on motions in limine. (D.I. 513 at 21). PTX 333 appears to be a document from

other unrelated actions, which was likely within the scope of my order granting Plaintiffs'

motion in limine to exclude reference to those actions. Tr. at 1577:2-10, 1587:16-18; (D.I. 371 at

 1). However, there seemed to be a great deal of confusion over whether page 66 specifically had

 been admitted into evidence and I determined that neither party had acted improperly. Tr. at

 1572:2-1587:20.

        Regarding the Quake statement, Plaintiffs argue that 1OX mischaracterized the evidence

 because Quake never uses fluorinated oil as a carrier fluid, "which is a crucial distinction from

 the invention." (D.I. 513 at 21). l0X's expert, Dr. Chang, testified that Quake "mentions



                                                 18
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 19 of 23 PageID #: 44686



fluorinated oil," but does not disclose its use as a carrier fluid. He opined, however, that it would

have been obvious to a person of ordinary skill in the art to use it as a carrier fluid. Tr. at

981: 12-18. I do not think 1OX' s statements in closing are inconsistent with the testimony from

Dr. Chang or an intentional misrepresentation of the record.

        Therefore, considering the totality of the circumstances, Plaintiffs have failed to meet

their burden of showing that this is an exceptional case warranting attorneys ' fees .

    B. Enhanced Damages

        "[T]he court may increase the damages up to three times the amount found or assessed. "

35 U.S.C. § 284. Section 284 "provid[es] that punitive or increased damages could be recovered

in a case of willful or bad-faith infringement." Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct.

1923 , 1930 (2016) (quotation marks omitted). "The Halo test merely requires the district court

to consider the particular circumstances of the case to determine whether it is egregious."

Presidio Components, Inc. v. Am. Tech. Ceramics Corp., 875 F.3d 1369, 1382 (Fed. Cir. 2017).

        Although not required, the court may consider the Read factors as part of its analysis.

Presidio, 875 F.3d at 1382 (citing Read Corp. v. Portee, Inc., 970 F.2d 816, 827 (Fed. Cir.

 1992)). The Read factors include: (1) whether the infringer deliberately copied the ideas or

design of another, (2) whether the infringer, when he knew of the other' s patent protection,

investigated the scope of the patent and formed a good-faith belief that it was invalid or that it

was not infringed; (3) the infringer' s behavior as a party to the litigation; (4) defendant's size and

financial condition; (5) closeness of the case; (6) duration of defendant' s misconduct; (7)

remedial action by defendant; (8) defendant's motivation for harm; and (9) whether defendant

attempted to conceal its misconduct. 970 F.2d at 827.




                                                  19
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 20 of 23 PageID #: 44687



       Plaintiffs do not address Read factors one or nine. (See D.I. 513 at 23). For factor one,

lOX argues that testimony from Drs. Ness and Hindson7 shows that 1OX did not rely on the

asserted patents to develop its products. (D.I. 524 at 28). In view of the jury's willful

infringement verdict, which I upheld on JMOL, it is not clear to what extent 1OX considered the

asserted patents while developing its accused products. (See D.I. 559 at 22). However, it is clear

that Plaintiffs have not identified any evidence of copying. For factor nine, it is undisputed that

the accused products were freely available for purchase. (Id.). Thus, I find both factors one and

nine weigh against enhanced damages.

       For Read factor two, Plaintiffs argue that the jury found willful infringement and that

lOX had no good-faith belief of non-infringement. (D.I. 513 at 23). I agree that, in view of the

willful infringement verdict, l0X did not have a good-faith belief of non-infringement. (See D.I.

559 at 22). Thus, I find factor two weighs in favor of enhanced damages.

        For Read factor three, Plaintiffs argue that l0X engaged in extensive litigation

misconduct. (D.I. 513 at 23). As discussed, I do not think lOX's behavior rose to the level of

misconduct. See supra Section III.A.3. Thus, I find factor three weighs against enhanced

damages.

        For Read factor four, Plaintiffs argue that 1OX is the market leader and has made

significant revenues from its infringing products. (D.I. 513 at 23). 1OX admits that it has made

tens of millions of dollars in yearly revenue but asserts that it has yet to turn a profit. (D.I. 524 at

29 (citing D.I. 246, Ex. 10 at C-1 (l0X quarterly financials from 2015-2017))). Thus, I find

factor four is neutral.




        7
            Dr. Hindson is co-founder and Chief Scientific Officer of 1OX. (D.l. 559 at 18).

                                                          20
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 21 of 23 PageID #: 44688



       For Read factor five, Plaintiffs argue that 1OX presented weak defenses and that the jury

quickly ruled in their favor. 7 (D.l. 513 at 23). As discussed, I do not think l0X's defenses were

so weak as to be meritless. See supra Section III.A.2. In fact, the jury found in 1OX' s favor on

literal infringement of the '083 patent for the products with Kynar. Id. Thus, I find factor five

weighs against enhanced damages.

       For Read factor six, Plaintiffs again argue that 1OX engaged in litigation misconduct,

which persisted throughout the case. (D.I. 513 at 23). Thus, for the same reasons as for factor

three, I find factor six weighs against enhanced damages.

       For Read factor seven, Plaintiffs argue that 1OX has taken no post-trial remedial actions.

(Id.) . It is undisputed that 1OX is actively working on a design-around product. See supra

Section II.C. On the other hand, despite lOX' s representations, nothing has been launched.

Thus, I find factor seven is neutral.

       For Read factor eight, Plaintiffs argue that the market for droplets is rapidly expanding

and has the potential to be worth up to a billion dollars. (D.I. 513 at 23). I do not think evidence

of market incentives is probative of motivation for harm warranting enhanced damages. "[T]he

fact that the infringer acted pursuant to a financial motive does not distinguish this case from the

garden-variety infringement case." Idenix Pharm. LLC v. Gilead Scis., Inc., 271 F. Supp. 3d

694, 702 (D. Del. 2017), appeal pending, No. 18-1691 (Fed. Cir.) (citing Sprint Commc 'ns Co.

L.P. v. Time Warner Cable, Inc., 2017 WL 978107, at* 14 (D. Kan. Mar. 14, 2017)); see also

Nox Med. Ehfv. Natus Neurology Inc., 2018 WL 6427686, at *4 (D. Del. Dec. 7, 2018) (finding

evidence of "harm incidental to direct business competition" did not show "motivation for

harm"). Thus, I find factor eight is neutral.



       7
           I do not think the length of jury deliberation is a meaningful metric.

                                                           21
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 22 of 23 PageID #: 44689



         On balance, the Read factors weigh against enhanced damages. Plaintiffs essentially

repeat the arguments they made under§ 285 . Just as those arguments did not persuade me that

this case is exceptional, they do not persuade me that the facts of this case are egregious. 8

Therefore, despite the jury' s finding of willful infringement, I do not think enhanced damages

are warranted.

 IV.     SUPPLEMENTAL DAMAGES AND INTEREST

         Plaintiffs seek prejudgment supplemental damages and pre- and post-judgment interest.

(D.I. 513 at 23-29). 1OX only objects as to the interest rates that should apply. (D.1. 524 at 30).

         The jury's damages award covered lOX sales through July 1, 2018. (Id. at 23). The

supplemental damages account for the sales made from July 1, 2018 through the date of the

judgment, November 13, 2018. (Id. at 24). The supplemental damages shall be calculated based

on the jury' s implied 15% royalty rate. 9 (D.1. 513 at 25 ; D.I.515111).

         Plaintiffs also seek interest on their damages. Prejudgment interest should be awarded

"absent some justification for withholding such an award. " Gen. Motors Corp. v. Devex Corp. ,

461 U.S. 648, 657 (1983) . The only dispute is over the interest rate and compounding period

that should apply. Plaintiffs argue for the prime rate, compounded quarterly. (D.I. 513 at 25-

28). 1OX argues for the I-year Treasury constant maturity rate, compounded annually. (D.I. 524

 at 30; D.I. 52713). " A trial court is afforded wide latitude in the selection of interest rates and

 may award interest at or above the prime rate." Uniroy al, Inc. v. Rudkin-Wiley Corp. , 939 F.2d

 1540, 1545 (Fed. Cir. 1991) (citations omitted). The decision to award compound interest is also

 within the trial court' s discretion. Rite-Hite Corp, 56 F.3d at 1555 ("It has been recognized that


         8
            I gave the jury a willfulness instruction that did not require any finding of "egregiousness" or the
 equivalent. (D.I. 470 at 29).
          9
            The jury' s lump sum damages award is based on Plaintiffs' proposed 15% rate . (D.I. 476); Tr. at 611 :20-
 613:2.

                                                          22
Case 1:15-cv-00152-RGA Document 568 Filed 07/24/19 Page 23 of 23 PageID #: 44690



 an award of compound rather than simple interest assures that the patent owner is fully

 compensated.") (citation and quotation marks omitted).

        This Court has noted that "the prime rate best compensate[s] a patentee for lost revenues

 during the period of infringement because the prime rate represents the cost of borrowing money,

 which is a better measure of the harm suffered as a result of the loss of the use of money over

 time." Finjan Software, Ltd. v. Secure Computing Corp., 2009 WL 2524495, at *13 (D. Del.

 Aug. 18, 2009), ajf'd in part, rev 'din part on other grounds, 626 F.3d 1197 (Fed. Cir. 2010)

 (citations and quotation marks omitted). As for the compounding period, the prior license

 agreements relied on by the parties' experts specify quarterly payments with interest

 compounded quarterly. (D.I. 513 at 28). Therefore, I find prejudgment interest should be

 calculated based on the prime rate, compounded quarterly.

        Post-judgment interest is governed by 28 U.S.C. § 1961. Section 1961(a) provides,

 "Such interest shall be calculated from the date of the entry of the judgment, at a rate equal to the

 weekly average 1-year constant maturity Treasury yield, as published by the Board of Governors

 of the Federal Reserve System, for the calendar week preceding the date of the judgment."

        Accordingly, the Court will award Plaintiffs: (1) prejudgment supplemental damages for

 the period from July 1 to November 13, 2018, based on a 15% royalty, (2) prejudgment interest

 at the prime rate, compounded quarterly, and (3) post-judgment interest at the Treasury bill rate

 as defined in§ 1961(a), compounded annually. The prejudgment interest applies to the total

 prejudgment damages, including supplemental damages. The post-judgment interest applies to

 the total prejudgment damages plus prejudgment interest.

  V.    CONCLUSION

        A separate order will be entered.



                                                  23
